

114 S1179 IS: Advancing Growth in the Economy through Distilled Spirits Act
U.S. Senate
2015-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1179IN THE SENATE OF THE UNITED STATESMay 4, 2015Mr. McConnell (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo exempt the aging process of distilled spirits from the production period for purposes of
			 capitalization of interest costs.
	
		1.Short
 titleThis Act may be cited as the Advancing Growth in the Economy through Distilled Spirits Act or the AGED Spirits Act.
		2.Production
			 period of distilled spirits
			(a)In
 generalSection 263A(f) of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating paragraph (4) as paragraph (5), and
 (2)by inserting after paragraph (3) the following new paragraph:
					
						(4)Exemption for
 aging process of distilled spiritsFor purposes of this subsection, the production period shall not include the aging period for distilled spirits (as described in section 5002(a)(8))..
				(b)Effective
 dateThe amendments made by this section shall apply to the production of distilled spirits that begins on or after the date of the enactment of this Act.